DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al in view of Rossini(‘592) and Carter et al. The patent to Messina et al teaches structure substantially as claimed including a mobile workstation comprising a wheeled base having a front end, a rear end .  It is noted here that the use of particular coordinate systems to define left, right, front, rear would have been well within the level of ordinary skill in the art as one would be entitled to use coordinate systems to define a left, right, front rear.  Further, the reference to Rossini (‘592) teaches the positioning of linkage assembly at an edge position of a coordinate system which is in line with the motion of the linkage adjustment structure which would necessarily provide a counterbalance.  Such location and advantage of such location is suggested and taught by Rossini (‘592).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al in view of Rossini(‘592) and Carter et al as applied to the claims above, and further in view of Kempter. The patent to Messina et al in view of Rossini teaches structure substantially as claimed as discussed above including a pressure tube connected to a bracket the only difference being that the connection is not provided with multiple positions. However, the patent to Kempter (30, 36) teaches the use of multiple positions on a connection bracket to provide different degrees of adjustability to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al in view of Rossini (‘592), Carter et al and Kempter as applied to the claims above, and further in view of Warner. The patent to Messina et al in view of Rossini, Carter et al and Kempter teaches structure substantially as claimed as discussed above including a pressure tube with an activation structure the only difference being that the activation structure is not a lever. However, the patent to Warner (at 30, 32) teaches the use of lever as the activation structure to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Messina et al in view of Rossini, Carter et al and Kempter to include activation structure in the form of a lever, as taught by Warner since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

s 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al in view of Rossini (‘592) and Carter et al as applied to the claims above, and further in view of Brandenberg. The patent to Messina et al in view of Rossini and Carter teaches structure substantially as claimed as discussed above including a tray structure the only difference being that the tray is not removable to allow for access to a housing. However, the patent to Brandenberg teaches the use of providing a removable tray to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Messina et al in view of Rossini and Carter et al to include removable tray structure, as taught by Brandenberg since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed. The use of providing additional housing for additional structures, including a battery and the provision of multiple handles for handling would have been obvious and well within the level of ordinary skill in the art since such would be obvious uses of conventional commercially available structures and would have been a reasonably predictable result.
Response to Arguments
Applicant's arguments filed 07 JAN 2021 have been fully considered but they are not persuasive. See remarks above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE V CHEN/          Primary Examiner, Art Unit 3637